Exhibit 99.1 News Release Prestige Brands, Inc. Announces Closing of Notes Offering IRVINGTON, N.Y., March 24, 2010 Prestige Brands Holdings, Inc. (NYSE: PBH) (the “Company”) announced today that its wholly-owned subsidiary Prestige Brands, Inc. (“Prestige Brands”) has completed its offering of $150 million aggregate principal amount of its new 8 ¼% Senior Notes due 2018 (the “New Notes”) and the early settlement of its previously announced cash tender offer and consent solicitation (the “Tender Offer”) with respect to its outstanding 9 ¼% Senior Subordinated Notes due 2012 (the “Old Notes”).The New Notes were privately offered to qualified institutional buyers pursuant to Rule 144A and Regulations S under the Securities Act of 1933, as amended. Prestige Brands used the net proceeds from the sale of the New Notes, together with other available funds, to fund the purchase of the Old Notes and the related costs to be incurred in connection with the Tender Offer.As of 5:00 p.m., New
